Citation Nr: 0940873	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  08-34 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of stress fracture, 
third metatarsophalangeal joint of the left foot.  

2.  Entitlement to service connection for Morton's neuroma. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 26, 1995 to January 29, 1996.  
 
This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana which denied the Veteran's claim of 
entitlement to service connection for Morton's neuroma and 
continued the noncompensable rating assigned for residuals of 
stress fracture, third metatarsophalangeal joint of the left 
foot.  

The Veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted Indianapolis, Indiana in April 2009.  A 
transcript of the hearing is associated with the Veteran's 
claims folder. 

The issue of service connection for Morton's neuroma is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the Veteran if further 
action is required on his part.


FINDINGS OF FACT

1.   The objective clinical findings show that the service-
connected residuals of stress fracture, third 
metatarsophalangeal joint of the left foot is manifested by 
painful motion and tenderness over the 3rd metatarsal, 
resulting in limited mobility and difficulty performing job-
related tasks.
. 
2.  The evidence in this case does not show such an 
exceptional disability picture that the available schedular 
evaluation for the service-connected disability on appeal is 
inadequate.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating for 
service-connected residuals of stress fracture, third 
metatarsophalangeal joint of the left foot have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2009).

2.  The criteria for referral of the service-connected 
residuals of stress fracture, third metatarsophalangeal joint 
of the left foot for consideration on an extra-schedular 
basis are not met.  38 C.F.R. § 3.321(b)(1) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of stress fracture, 
third metatarsophalangeal joint of the left foot.  

The Veteran seeks an increased (compensable) disability 
rating for service-connected residuals of stress fracture, 
third metatarsophalangeal joint of the left foot.  The 
remaining issue on appeal, entitlement to service connection 
for Morton's neuroma, is being remanded.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for an increased rating in letters from the RO 
dated September 4, 2007, June 5, 2008, and November 10, 2008, 
including a request for evidence showing "that your service-
connected condition has gotten worse."  See e.g. September 
4, 2007, letter. 

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
September 4, 2007, June 5, 2008, and November 10, 2008, 
letters, whereby the Veteran was advised of the provisions 
relating to the VCAA.  Specifically, the Veteran was advised 
that VA would assist him with obtaining "[r]elevant records 
from any Federal agency.  See e.g. September 4, 2007, letter.  
This may include medical records from the military, VA 
Medical Centers (including private facilities where VA 
authorized treatment), or the Social Security 
Administration."  With respect to private treatment records, 
the letters informed the Veteran that the VA would make 
reasonable efforts to obtain private or non-Federal medical 
records to include "records from State or local governments, 
private doctors and hospitals, or current or former 
employers."  Id.  Furthermore, in the September 2007 and 
June 2008 letters, the VA included copies of VA Form 21-4142, 
Authorization and Consent to Release Information, which the 
Veteran could complete to release private medical records to 
the VA.  

The Veteran was specifically notified in the VCAA letters to 
describe or submit any additional evidence which he thought 
would support his claim, in compliance with the "give us 
everything you've got" requirement contained in 38 C.F.R. 
§ 3.159 (b).    [The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 
(Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the Veteran to provide any 
evidence in his possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the Veteran's increased rating claim, 
elements (1), (2) and (3) are not at issue.  As discussed 
above, the Veteran has been provided of notice of what the 
evidence must show to establish an increased rating, thereby 
satisfying Dingess element (4).  With respect to element (5), 
because an increased rating is being denied, the matter of an 
effective date is moot.

In any event, the Veteran received specific notice of the 
Court's decision in Dingess via the above-mentioned September 
2007, June 2008, and November 2008 letters.

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  See Vazquez-Flores, 22 Vet. App. at 43-44.

The Veteran received notice in compliance with the Vazquez-
Flores decision, to include notice of the provisions of 
Diagnostic Codes 5010 and 5284, for service-connected 
residuals of stress fracture, third metatarsophalangeal joint 
of the left foot in the November 10, 2008 letter.

The Board adds that the Court's decision in Vazquez-Flores 
was recently vacated by the United States Court of Appeals 
for the Federal Circuit.  See Vazquez-Flores v. Shinseki, 
2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  

The Board is, of course, aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  While the 
September 2007 letter was sent prior to the November 2007 
rating decision, the other notice letters were sent 
subsequent to the rating decision.  However, after the June 
2008 and November 2008 VCAA letters were issued, the 
Veteran's claim was readjudicated in the March 2009 
supplemental statement of the case, after he was provided 
with the opportunity to submit evidence and argument in 
support of his claim and to respond to those VA notices.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the Veteran in proceeding to 
consider his claim on the merits.  The Veteran has pointed to 
no prejudice resulting from the timing of the VCAA notice.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, VA has obtained the 
Veteran's service treatment records, VA and private 
outpatient medical records, and has provided him with VA 
examinations.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in April 2009 as detailed in the Introduction. 

Accordingly, the Board will proceed to a decision.  



Relevant law and regulations 

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  

Assignment of diagnostic code

The Veteran suffered a stress fracture of the left foot in 
service.  There is no rating code for residuals of a stress 
fracture of the foot.   The service-connected disability has 
therefore been rated by analogy.  See 38 C.F.R. § 4.20 (2008) 
[when an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous]. 

The Veteran is currently assigned a noncompensable disability 
rating for service-connected residuals of stress fracture, 
third metatarsophalangeal joint of the left foot under 
Diagnostic Codes 5010 [arthritis, due to trauma]-5284 [foot 
injuries, other].  
See 38 C.F.R. § 4.27 (2009) [hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

An April 2003 VA examination x-ray revealed very minimal 
degenerative change of the first metatarsophalangeal joint.  
Thus, the use of Diagnostic Code 5010 is appropriate.  
Diagnostic Code 5010 instructs to rate under Diagnostic Code 
5003 [degenerative arthritis].  In turn, Diagnostic Code 5003 
instructs to rate based on limitation of motion.  Here, 
however, there is no limitation of motion.  In the absence of 
compensable limitation of motion, Diagnostic Code 5003 
requires X-ray evidence of arthritis in two minor joint 
groups in order for a 10 percent rating to be assigned.  For 
the purpose of rating disabilities due to arthritis, the 
metacarpal joints are considered a group of minor joints.  
See 38 C.F.R. § 4.45 (2009).   Therefore, a compensable 
disability rating cannot be assigned under Diagnostic Code 
5003 based on arthritis of one joint..

Use of Diagnostic Code 5284 alone is the most appropriate 
diagnostic code for the Veteran's left foot disability.  
Diagnostic Code 5284 is "catchall" code and is the only code 
under the rating schedule that will adequately account for 
the entirety of the Veteran's left foot symptomatology, which 
is predominated by constant pain and tenderness over the 3rd 
metatarsal.

Specific rating criteria

Under Diagnostic Code 5284, a 10 percent rating is assigned 
for moderate foot injuries, a 20 percent rating is assigned 
for moderately severe foot injuries, and a 30 percent rating 
is assigned for severe foot injuries. With actual loss of use 
of the foot, a 40 percent rating is assigned.  38 C.F.R. § 
4.71a, Diagnostic Code 5284 (2009).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  See 
38 C.F.R. § 4.31 (2009).

Words such as "moderate" and "severe" are not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2009).  The Board observes that 
"moderate" is generally defined as "tending toward the 
mean or average amount or dimension".  "Severe" is 
generally defined as "of a great degree: serious."  See 
Merriam-Webster's Collegiate Dictionary, Eleventh Edition 
(2003), 798, 1140.

Analysis

Mittleider concerns

In addition to the Veteran's service-connected residuals of 
stress fracture, third metatarsophalangeal joint of the left 
foot, the Veteran has also been diagnosed with left hallux 
valgus, which has not been service connected .  See an 
October 2007 VA examination report.  The Board is precluded 
from differentiating between symptomatology attributed to a 
non-service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In this case, 
the examination reports cited below adequately describe the 
symptoms which are specifically attributed to the Veteran's 
service-connected left foot disability.

Schedular rating

The Veteran's left foot disability is currently rated 
noncompensably disabling.  
To obtain a compensable rating, his disability must be shown 
to be moderate.

As was noted in the October 2007, June 2008 and September 
2008 VA examination reports, the objective manifestations of 
the Veteran's left foot disability are pain and tenderness 
over the 3rd metatarsal.  

The Veteran's chief complaint is that of constant pain which 
is made worse with walking and standing.  The Board views the 
Veteran's reports of pain as credible.  
As to the effect of the service-connected foot disability on 
his daily activities, the June 2008 VA examiner noted that 
that the Veteran's foot disability had a significant effect 
on his occupation as he had decreased mobility, problems with 
lifting and carrying, difficulty reaching, lack of stamina, 
and pain.  Also, his disability had a mild effect on feeding, 
bathing, dressing, toileting, grooming, and driving; and a 
moderate effect on doing chores, shopping, exercising, 
participating in sports, doing recreation, and traveling.  
The September 2008 VA examiner noted that the Veteran's left 
foot disability affected his mobility, recreational 
activities, standing, and walking; but had no effect on 
activities of daily living, usual occupation, or driving.  

After having carefully considered the matter, the Board 
believes that the criteria for the assignment of a 10 percent 
disability rating for the service-connected residuals of 
stress fracture, third metatarsophalangeal joint of the left 
foot have been approximated.  That is, the level of 
disability which has been reported by the Veteran and 
identified by VA examiners is arguably moderate.  The Veteran 
experiences pain which has impacted him on the job.  He walks 
with a limp favoring his left foot.  VA examiners have 
commented on how certain of his activities, such as mobility, 
have been affected by the service-connected disability.

The Board further finds no support in the record for the 
assignment of a higher rating.  The Veteran has lost at most 
a week from work annually due to the service-connected 
disability.  He does not use an assistive device such as a 
cane.  There were no periods of flare-ups.  The examination 
reports consistently noted that there was no swelling, 
instability, or weakness of the left foot.  The June 2008 and 
September 2008 reports also noted that there was no evidence 
of abnormal weight bearing of callosities, skin breakdowns, 
or unusual shoe pattern; or abnormalities of the skin.  There 
was also no evidence of malunion or nonunion of the tarsal or 
metatarsal bones.  X-rays of the left foot showed no new 
fractures, no significant degenerative changes, and interval 
healing of the old left fifth proximal phalanx fracture. 
  
In short, for reasons stated above the Board concludes that a 
10 percent rating may be assigned for the Veteran's service-
connected left foot disability.


DeLuca consideration

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2009) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2009).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Court has held that where a diagnostic code is not 
predicated on a limited range of motion alone, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  Such is the case with 
Diagnostic Code 5284.

Hart consideration

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court was 
presented with the question of whether it is appropriate to 
apply staged ratings when assigning an increased rating.  In 
answering this question in the affirmative, the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings. 

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that time frame.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

The Veteran filed a formal claim for an increased disability 
rating for his service-connected left foot disability on July 
31, 2007.  However, the RO has indicated that he filed his 
claim on March 30, 2007, the date a statement of the case was 
provided for a previous untimely perfected appeal of this 
issue.  To afford the Veteran the benefit of the doubt, the 
Board will likewise use the earlier date as the date of 
claim.  Accordingly, the appropriate time period for Board 
consideration pursuant to Hart, supra, would be one year 
prior to the Veteran's claim, or March 30, 2006, to the 
present.  

The evidence of record, to include VA examination reports 
dated in October 2007, June 2008, and September 2008, does 
not indicate that the Veteran's left foot disability was more 
severe during the appeal period under consideration.  
Accordingly, there is no basis for awarding the Veteran a 
rating other than 
10 percent for the left foot disability at any time from 
March 30, 2006 forward.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009); see also Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veterans 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected left foot disability.  The medical evidence fails 
to demonstrate symptomatology of such an extent that 
application of the ratings schedule would not be appropriate.  
In fact, as discussed in detail above, the symptomatology of 
the Veteran's disability is specifically contemplated under 
the appropriate rating criteria.  Accordingly, the Board 
finds that the Veteran's disability picture has been 
contemplated by the rating schedule.  

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1) (2009).  With respect to frequent 
hospitalizations, the evidence does not reflect that the 
Veteran has been hospitalized.  

With respect to employment, the Veteran is employed fulltime 
as a factory worker.  He indicated that he missed one week of 
work in 2008 due to his foot (and spine) disabilities.  There 
is nothing in the record indicating that the Veteran's left 
foot  creates any unusual employment impairment.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) (2009) is not warranted.

ORDER

Entitlement to an increased disability rating of 10 percent 
for the Veteran's service-connected residuals of stress 
fracture, third metatarsophalangeal joint of the left foot is 
granted, subject to controlling regulations applicable to the 
award of monetary benefits.  


REMAND

2.  Entitlement to service connection for Morton's neuroma. 

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
issue must be remanded for further evidentiary development.

The Veteran contends that he has Morton's neuroma as a result 
of his service-connected residuals of stress fracture, third 
metatarsophalangeal joint of the left foot.

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2009); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a non 
service-connected condition by a service-connected condition 
is also compensable under 38 C.F.R. § 3.310(a) (2009).  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

With respect to element (1), the evidence of record is not 
clear whether the Veteran currently has Morton's neuroma.  
There are treatment records which show assessments of 
Morton's neuroma.  A February 2006 VA examination report 
noted a diagnosis of Morton's neuroma of the left foot 
between the third and fourth metatarsal heads.  On the other 
hand, an October 2007 VA examination report noted that while 
there was a history of left foot neuroma, findings that day 
were not characteristic of Morton's neuroma.  The September 
2008 VA examiner noted a diagnosis of "metatarsalgia 
involving 3rd toe vs. neuroma."  

Element (2) is clearly satisfied, as service connection is in 
effect for residuals of stress fracture, third 
metatarsophalangeal joint of the left foot as detailed above.

With respect to Wallin element (3), medical nexus, the only 
medical opinion of record is the October 2007 VA examination 
report.  Finding that the Veteran's foot disability was not 
characteristic of a Morton's neuroma, the examiner opined 
that the left foot disability was not caused by or a result 
of the stress fracture sustained while in service.  However, 
as indicated herein, the record is unclear as to whether 

This issue presents certain medical questions, namely whether 
the Veteran in fact has Morton's neuroma and if so whether 
such is related to his service-connected left foot stress 
fracture residuals.  These questions must be addressed by an 
appropriately qualified physician.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) 
(2009) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.	The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of the claimed Morton's 
neuroma.  The examiner should clearly 
state whether the Veteran currently has 
Morton's neuroma.  If Morton's neuroma 
is diagnosed, the examiner must express 
an opinion as to whether it is at least 
as likely as not that the Morton's 
neuroma developed secondary to the 
Veteran's service-connected residuals 
of stress fracture, third 
metatarsophalangeal joint of the left 
foot.   If service-connected residuals 
of stress fracture, third 
metatarsophalangeal joint of the left 
foot aggravates (i.e., permanently 
worsens) Morton's neuroma, the examiner 
should identify the percentage of 
disability which is attributable to the 
aggravation.  A report should be 
prepared and associated with the 
Veteran's VA claims folder.

2.	When the above development has been 
completed, and after having 
accomplished any additional evidentiary 
or procedural development which it 
deems to be necessary, VBA should 
readjudicate the claim for entitlement 
to service connection for Morton's 
neuroma.  If the claim remains denied, 
VBA should provide the Veteran with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


